PER CURIAM.
In this jury-tried case, defendant appeals his conviction of rape and the motion court’s denial of his Rule 29.15 motion. However, defendant’s brief does not include any points relied on or argument relating to the denial. Therefore, his appeal of the 29.15 motion is considered abandoned.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accord-anee with Rules 30.25(b) and 84.16(b).